Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 20, 2022 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-6, 9-11, 13-14, 16-18, 21, 23, 25-30, 33-40 and 42-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 25 each recite the device for securing a bending tool including “a conductive strip…on the exposed part of the locating and/or communication unit whereby electrical connection can be made with an electrical contact present on the tool” which renders the claim indefinite because it is not clear what the phrase “can be” requires, e.g., does can be include components that are capable of forming an electrical connection regardless of the number of additional components and steps required to form the connection.  Further, the phrase is unclear as to whether the tool is part of the bending tool.  For the purposes of examination, this phrase will be interpreted as a conductive strip on the exposed part of the locating and/or communication unit is configured to form an electrical connection with a tool and the electrical connection may be made with the use of additional components.  Similarly, claims 5 and 27 recite a bending tool including “an electrical contact whereby an electrical connection can be made with a conductive strip formed on an exposed part of the locating and/or communication unit of the device” which is unclear for the reasons discussed above for the similar phrase in claims 1 and 25.  For the purposes of examination, this phrase will be interpreted as an electrical contact configured to form an electrical connection with a bending device and the electrical connection may be made with the use of additional components.  Claims 2, 6, 9-11, 13-14, 16-18, 21, 23, 26, 28-30, 33-40 and 42-43 depend from claims 1, 5, 25 and 27 and fail to clarify the indefinite language.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In the present application, in claim 1 the phrase “locating and/or communication unit… for locating and/or communicating with the tool” and in claim 23 the phrase “a system for detecting contact of the tool with the first protection layer” have been interpreted under 112(f) as means plus function limitations with the corresponding structure in the disclosure and functional equivalents.  These phrases invoke 112(f) because each phrase recites a generic placeholder, i.e., “locating and/or communication unit” and “a system,” and a function, i.e., “for locating and/or communicating with the tool” and “for detecting contact,” without reciting sufficient structure, material, or acts to entirely perform the recited function.  The corresponding structure for the locating and/or communication unit is interpreted as the PCB 10 and the locating and/or communication means 9 arranged on it (Spec. P. 5, Ln. 34 through P. 6, Ln. 7). The corresponding structure for the system for detecting contact is interpreted as the protective layer having a high dielectric value (Spec, P. 8, Ln. 21-22).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 9, 18, 21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2015/0160361 A1 to Gondo.
Regarding claim 1, Gondo teaches a device for securing a tool 5 (Abstract, Figs. 1, 5, 6, and 9), in particular a bending tool, comprising a receiving space 51 for receiving an engaging part of the tool (Figs. 1, 5-6 and 9; Para. [0074]) 
a locating and/or communication unit 31, 32, 37 arranged in or close to the receiving space 51 for locating and/or communicating with the tool (Figs. 5-9; Paras. [0111]-[0121] and [0130]-[0133]; “[e]ach of the circuit boards 37 includes, as internal constituents, the holder-oriented power feeding electrode 31, the holder-oriented detection electrodes 32 and the voltage information extractor 330”), and
a first protective layer 31ins, 32ins at least partially separating the locating and/or communication unit 31, 32, 37 from the receiving space 51 (Figs. 5 and 6; Para. [0130] and [0145]-[0146]; insulating films 31ins and 32ins separate the locating/communication unit 31, 32 from the receiving space, as shown in Figs. 5 and 6, and protect the units, as discussed in Paras. [0145]-[0146]), 
wherein the first protective layer 31ins, 32ins is configured to protect the locating and/or communication unit 31, 32, 37 from being damaged by the tool (Figs. 5 and 6; Paras. [0145]-[0146]; the insulating film protects the locating/communication unit from being damaged by directly contacting the locating/communication unit of the tool thus preventing electrical damage, and it is noted the insulating layer would protect against some level of physical damage), the first protective layer 31ins, 32ins leaving exposed at least a part of the locating and/or communication unit (Para. [0130; Figs. 5-6; the insulating layers cover holder-oriented power feeding electrode 31 and the holder-oriented detection electrodes 32 while leaving a portion of the circuit board 37 exposed, as shown in Figs.5- 6 in which the top and bottom of the circuit board 37 are not covered by the insulating layers),
wherein a conductive strip is formed on the exposed part of the locating and/or communication unit whereby electrical connection can be made with an electrical contact present on the tool (Para. [0130]; Figs. 5-6; as discussed above, this phrase is interpreted as requiring the conductive strip to be capable of forming an electrical connection with another component, and the top and bottom of the circuit board 37 not covered by the protective layers 31ins, 32ins is interpreted as a conductive strip that is capable of forming an electrical connection with another component).
Regarding claim 2, Gondo teaches the device as claimed in claim 1 (Figs. 1, 5, 6, and 9), wherein the locating and/or communication unit 31, 32 is arranged in a recess in a wall of the receiving space 51 (Figs. 5, 6, and 9) and the first protective layer 31ins, 32ins at least partially closes off the recess (Figs. 5, 6 and 9; Figs. 5 and 6 show that 31ins, 32ins at least partially close off the recess).
Regarding claim 9, Gondo teaches the device as claimed in claim 2 (Figs. 1, 5, 6, and 9), wherein the recess has a depth such that the first protective layer 31ins, 32ins is recessed therein (Figs. 5 and 6 show the insulating film is within the recess). 
Regarding claim 18, Gondo teaches the device as claimed in claim 1 (Figs. 1, 5, 6, and 9), wherein one of: the first protective layer 31ins, 32ins is arranged directly on the locating and/or communication unit 31, 32 (Figs. 5 and 6; Para. [0130] and [0145]-[0146]; insulating films 31ins and 32ins are positioned on the locating/communication unit 31, 32) or the first protective layer is arranged on the locating and/or communication unit via a carrier.
Regarding claim 21, Gondo teaches the device as claimed in claim 1 (Figs. 1, 5, 6, and 9), wherein the receiving space is elongate and the locating and/or communication unit and the first protective layer extend substantially along the length of the receiving space (Figs. 4-6; Para. [0113]; the electrode 31 "has the same length as the length L of the longitudinal direction of the upper tool holder" and the electrodes 32 are positions in a vicinity of electrode 31).
Regarding claim 23, Gondo teaches the device as claimed in claim 1 (Figs. 1, 5, 6, and 9), further comprising at least one of: at least one clamp for clamping the bending tool in the receiving space, wherein the device forms part of a clamping system of a machine (Para. [0088]; "when the punch TP is attached onto the upper tool holder 5, a clamper provided in the upper tool holder 5 is engaged with the recessed portion P01, and the punch TP is fixed to the upper tool holder 5"); and/or a system for detecting contact of the tool with the first protective layer, which detection system is configured to interrupt a clamping of the tool.
Claim(s) 1-2, 5, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,588,339 to Bilz.
Regarding claim 1, Bilz teaches a device for securing a tool 10 (Abstract, Figs. 1 and 2), in particular a bending tool (it is noted that the claim does not recite any structure for receiving a bending tool and the device of Bilz is capable of receiving a bending tool), comprising a receiving space 12 for receiving an engaging part of the tool 21 (Figs. 1, 2, 6, and 7; Para. [0074]) 
a locating and/or communication unit 13 arranged in or close to the receiving space 12 for locating and/or communicating with the tool (Figs. 1-2; Col. 3, Lns. 15-33), and
a first protective layer 14 at least partially separating the locating and/or communication unit 13 from the receiving space 12 (Col. 3, Lns. 15-33; Figs. 1-2; the memory 13 is covered by a conductive plate that protects the memory 13 from being directly contacted and separates it from the receiving space, as shown in Figs. 1-2), 
wherein the first protective layer 14 is configured to protect the locating and/or communication unit 13 from being damaged by the tool (Col. 3, Lns. 15-33; Figs. 1-2; plate 14 would protect the memory 13 against some level of physical damage), the first protective layer 14 leaving exposed at least a part of the locating and/or communication unit (Col. 3, Lns. 15-33; Figs. 1-2; the openings in which contacts 13-19 are formed are exposed areas that allow access to the memory 13),
wherein a conductive strip 15-19 is formed on the exposed part of the locating and/or communication unit whereby electrical connection can be made with an electrical contact present on the tool (Col. 3, Lns. 15-33 and Col. 4, Lns. 5-17; Figs. 1-2; the conductive strips 15-19 are formed on the exposed area and make an electrical connection with the pins 22-26 of the plug 21 of the tool).
Regarding claim 2, Bilz teaches the device as claimed in claim 1 (Figs. 1 and 2), wherein the locating and/or communication unit 13 is arranged in a recess in a wall of the receiving space 12 (Col. 3, Lns. 15-33; Figs. 1-2) and the first protective layer 14 at least partially closes off the recess (Col. 3, Lns. 15-33; Figs. 1-2).
Regarding claim 5, Bilz teaches a bending tool for securing in a tool securing device (Abstract, Figs. 1-2; it is noted that the no structure of the bending tool is recited and thus any tool capable of creating a bend on any object is considered a bending tool, such as the tool in Bilz), comprising an engaging part 21 for receipt in a receiving space of the device (Figs. 1, 2, 6, and 7), wherein the engaging part 21 comprises a locating and/or communication element 13 co-acting with a locating and/or communication unit 13 of the device (Figs. 1, 2, 6, and 7; Col. 2, Lns. 42-45, Col. 3, Lns. 15-33, and Col. 5, Lns. 11-44; the tool and device for receiving the tool each include a memory 13, and the memories communicate with each other via the connection of pins 22-26 of the tool with contacts 15-19 of the tool holder), wherein the locating and/or communication element 13 is at least partially closed off from the surrounding area by a second protective layer 32-36 (Figs. 6-7; Col. 3, Lns. 34-52; the rear portions 32-36 protect the components of the plug 21 of the tool) wherein the second protective layer is configured to protect the locating and/or communication unit from being damaged by the tool (Figs. 6-7; the rear portions 32-36 would protect against some level of physical damage), and wherein the second protective layer leaves clear at least a part of the locating and/or communication element (the area in which pins 22-26 are openings in the second protective layer), and 
the part left clear including an electrical contact 22-26 whereby electrical connection can be made with a conductive strip formed on an exposed part of the locating and/or communication unit of the device (Figs. 1, 2, 6, and 7; Col. 3, Lns. 15-33 and Col. 4, Lns. 5-17; the contact pins 22-26 of the plug 21 of the tool are electrical contacts that form an electrical connection with the conductive strip 15-19 of the device for receiving the tool).
Regarding claim 9, Bilz teaches the device as claimed in claim 2 (Figs. 1 and 2), wherein the recess has a depth such that the first protective layer 14 is recessed therein (Figs. 1 and 2 show the plate 14 is within the recess). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6 and 27-28, 33, 40 and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Gondo.
Regarding claim 5, Gondo teaches a bending tool for securing in a tool securing device (Figs. 1, 5, 6, and 9), comprising an engaging part for receipt in a receiving space of the device (Figs. 1, 5, and 6), wherein the engaging part comprises a locating and/or communication element T31, T32 co-acting with a locating and/or communication unit 31, 32 of the device (Figs. 2 and 7-11; Paras. [0135], [0136] and [0149]-[0153]), wherein the locating and/or communication element T31, T32 is at least partially closed off from the surrounding area by a second protective layer T31ins, T32ins (Figs. 7-8; Paras. [0090] and [0135]) wherein the second protective layer is configured to protect the locating and/or communication unit from being damaged by the tool (Figs. 5 and 6; Paras. [0145]-[0146]; the insulating film protects the locating/communication unit from being damaged by directly contacting the locating/communication unit of the tool thus preventing electrical damage, and it is noted the insulating layer would protect against some level of physical damage).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to reverse the locating and/or communicating parts of the bending tool and device for securing the bending tool such that the printed circuit board with the electrodes as internal constituents is on the bending tool (See In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955)) and thus the user can more easily maintain the circuit board and its internal constituents due to the tool being easily removed from the bending system which allows for easy access to the locating and/or communication unit parts.  It is noted that reversing the parts as described above results in the second protective layer leaving clear at least a part of the locating and/or communication element (Figs. 5-6 show this configuration), and the part left clear including an electrical contact whereby electrical connection can be made with a conductive strip formed on an exposed part of the locating and/or communication unit of the device (Figs. 5-6; as discussed above, this phrase is interpreted as requiring the electrical contact to be capable of forming an electrical connection with another component, and the top and bottom of the circuit board not covered by the protective layers is interpreted as an electrical contact that is capable of forming an electrical connection with another component).
Regarding claim 6, modified Gondo teaches the bending tool as claimed in claim 5 (Figs. 1, 5, 6, and 9), wherein the locating and/or communication element T31, T32 is arranged in a recess in the engaging part (Fig. 9 shows the electrodes T31, T32 in a recess of the engaging part of the tool TP) and the second protective layer at least partially closes off the recess from the surrounding area (Para. [0135] states T31ins and T32ins cover the "whole of the tool-oriented power receiving electrode T31 and the tool-oriented displacement electrode T32," which closes off the electrodes T31, T32 from the surrounding area while leaving the printed circuit board exposed in the modified tool).
Regarding claim 27, Gondo teaches a method of manufacturing a bending tool (Abstract, Figs. 1 and 5-6) comprising the steps of: 
A) connecting a locating and/or communication element T31, T32 to an engaging part of the tool (Figs. 2 and 7-11; Paras. [0135]-[0136] and [0149]-[0153]; the electrodes T31 and T32 are connected to the engaging part of the tool TP), the locating and/or communication element configured for co-acting with a locating and/or communication unit of a device for securing the bending tool (Figs. 7-11; Paras. [0149]-[0153]), and
B) arranging on the tool a second protective layer T31ins, T32ins which at least partially closes off the locating and/or communication element from the surrounding area (Figs. 7-8; Paras. [0090] and [0135]; T31ins and T32ins are arranged on the electrodes T31 and T32), wherein the second protective layer is configured to protect the locating and/or communication unit from being damaged by the tool (Figs. 5 and 6; Paras. [0145]-[0146]; the insulating film protects the locating/communication unit from being damaged by directly contacting the locating/communication unit of the tool thus preventing electrical damage, and it is noted the insulating layer would protect against some level of physical damage).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to reverse the locating and/or communicating parts of the bending tool and device for securing the bending tool such that the printed circuit board with the electrodes as internal constituents is on the bending tool (See In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955)) and thus the user can more easily maintain the circuit board and its internal constituents due to the tool being easily removed from the bending system which allows for easy access to the locating and/or communication unit parts.  It is noted that reversing the parts as described above results a manufacturing process including the stop of the second protective layer being arranged on the tool such that it leaves clear at least a part of the locating and/or communication element (Figs. 5-6 show this configuration), and the part left clear including an electrical contact whereby electrical connection can be made with a conductive strip formed on an exposed part of the locating and/or communication unit of the device (Figs. 5-6; as discussed above, this phrase is interpreted as requiring the electrical contact to be capable of forming an electrical connection with another component, and the top and bottom of the circuit board not covered by the protective layers is interpreted as an electrical contact that is capable of forming an electrical connection with another component).
Regarding claim 28, modified Gondo teaches a method of manufacturing a device for securing a tool (Abstract, Figs. 1 and 5-6) wherein step A) comprises the sub-steps of: 
A1) forming a recess in the engaging part of the tool (Fig. 9 shows that a recess is formed in the engaging part of the tool, which a person of ordinary skill in the art would understand was manufactured using any known manufacturing method), and
A2) arranging the locating and/or communication element in the recess, wherein the second protective layer is arranged such that it at least partially closes off the recess from the surrounding area (Fig. 9 shows that the locating and/or communicating element T31, T32 is arranged in the recess and Para. [0135] states T31ins and T32ins cover the "whole of the tool-oriented power receiving electrode T31 and the tool-oriented displacement electrode T32," which would close off the portions of the recess in which the electrodes T31, T32 are arranged).
Regarding claim 33, modified Gondo teaches bending tool as claimed in claim 6, wherein the recess has a depth such that the second protective layer is recessed therein (Figs. 7-11 show the recess has a depth such that the second protective layer can be arranged to be recessed therein).
Regarding claim 40, modified Gondo teaches the bending tool as claimed in claim 5 (Figs. 5-6), wherein one of: the second protective layer is arranged directly on the locating and/or communication element (Figs. 5-11 show the protective layer is arranged directly on the element); or the second protective layer is arranged on the locating and/or communication element via a carrier.
Regarding claim 42, modified Gondo teaches the method as claimed in claim 28, wherein in step c1) the recess is formed with a depth such that the second protective layer can be arranged recessed therein (Figs. 7-11 show the recess has a depth such that the second protective layer can be arranged to be recessed therein).
Regarding claim 43, modified Gondo teaches the method as claimed claim 27, wherein one of: the second protective layer is arranged directly on the locating and/or communication element (Figs. 7-11 show the protective layer is directly on the locating and/or communication element); or the second protective layer is arranged on the locating and/or communication element by placing a carrier therebetween.
Claims 10, 11, 17, 34, 35, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Gondo in view of U.S. Pub. No. 2018/0264614 A1 to Winkelmann.
Regarding claim 10, Gondo teaches the device as claimed in claim 1. 
However, Gondo fails to explicitly teach wherein the first protective layer is manufactured from a material with a hardness which is at least as great as steel.
Winkelmann teaches a device for supporting and guiding a tool (Abstract), wherein the first protective layer 31ins, 32ins is manufactured from a material with a hardness which is at least as great as steel (Paras. [0028], [0090]-[0097], [0136]; third layer applied on sensor is "an electrically insulating and mechanically robust third layer" that is aluminum oxide, which has a Mohs hardness of 9, i.e., greater than steel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gondo to include the protective layer as taught by Winkelmann so that the components under it are "electrically insulated externally and mechanically protected" (Winkelmann, Paras. [0028] and [0093]) thus the locating and communication units are more robustly mechanically protected than a film that is chosen primarily to be electrically insulating.
Regarding claim 11, modified Gondo teaches the device as claimed in claim 10 (Figs. 1, 5, 6, and 9), wherein at least one of: the first and/or second protective layer comprise a material with a Mohs hardness greater than 5 (Winkelmann, Paras. [0028], [0090]-[0097], [0136]; modified Gondo includes the protective layer of WInkelmann which includes a third layer applied on sensor is "an electrically insulating and mechanically robust third layer" that is aluminum oxide, which has a Mohs hardness of 9, i.e., greater than 5); and/or the material of the first and/or second protective layer is chosen from the group comprising: minerals; metals, in particular hardened types of steel; ceramic materials; and glass (Winklemann, Paras. [0028], [0090]-[0097], [0136]; third layer applied on sensor is "an electrically insulating and mechanically robust third layer" made from aluminum oxide, which is a mineral or metal).
Regarding claim 17, modified Gondo teaches the device as claimed in claim 10 (Figs. 1, 5, 6, and 9), wherein the material of the first protective layer 31ins, 32ins is not electrically conductive (Paras. [0117] and [0130]; 31ins and 32ins are electrically insulating films, i.e., not electrically conductive).
Regarding claim 34, Gondo teaches the bending tool as claimed in claim 5 (Abstract).
However, Gondo fails to explicitly teach wherein the second protective layer is manufactured from a material with a hardness which is at least as great as a hardness of steel.
Winkelmann teaches a bending tool (Abstract), wherein the first protective layer is manufactured from a material with a hardness which is at least as great as steel (Paras. [0028], [0090]-[0097], [0136]; third layer applied on sensor is "an electrically insulating and mechanically robust third layer" that is aluminum oxide, which has a Mohs hardness of 9, i.e., greater than steel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gondo to include the protective layer as taught by Winkelmann so that the components under it are "electrically insulated externally and mechanically protected" (Winkelmann, Paras. [0028] and [0093]) thus the locating and communication units are more robustly mechanically protected than a film that is chosen primarily to be electrically insulating.
Regarding claim 35, modified Gondo teaches the bending tool as claimed in claim 34 (Abstract), wherein at least one of: the second protective layer comprise a material with a Mohs hardness greater than 5 (modified Gondo includes a protective layer including aluminum oxide which has a Mohs hardness greater than 5); and/or the material of the second protective layer is chosen from the group comprising: minerals; metals; ceramic materials; and glass.
Regarding claim 39, modified Gondo teaches the bending tool as claimed in claim 34, wherein the material of the second protective layer is not electrically conductive (Winkelmann, Paras. [0028], [0090]-[0097], [0136]; the layer applied on the sensor is electrically insulating).
Claim 13, 14, 16, and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Gondo in view of US 2004/0237617 to Sperrer.
Regarding claim 13, Gondo teaches the device as claimed in claim 1 (Figs. 1, 5, 6, and 9).
However, Gondo fails to explicitly teach wherein the first protective layer is manufactured from a material with a hardness which is less than a hardness of the steel.
Sperrer teaches a bending press (Abstract, Fig 1) wherein a protective layer is manufactured from a material with a hardness which is less than a hardness of the steel (Fig. 5; Para. [0045]; insulating means 69 is provided to protect components from each other in the bending press and is manufactured from mica, which has a hardness less than steel).
It would have been obvious to substitute the insulating layer of Gondo with the insulating layer of Sperrer as these components and their functions were well known in the art and a person of ordinary skill in the art could have substituted each of these known elements for another with the predictable result of providing a protective and insulating layer between components that could damage each other.  It is noted that substituting the insulating layer of Gondo with the insulating layer of Sperrer results in the first protective layer being manufactured from a material with a hardness which is less than a hardness of the steel.   
Regarding claim 14, modified Gondo teaches the device as claimed in claim 13, wherein at least one of: the material of the first protective layer is a self-restoring material; and/or the material of the first protective layer is chosen from the group comprising: epoxy; hot melts; and organic or inorganic substances (31ins and 32ins must be an organic or inorganic substance).
Regarding claim 16, modified Gondo teaches the device as claimed in claim 13 (Figs. 1, 5, 6, and 9), wherein the first protective layer 31ins, 32ins is provided with a smooth top layer facing toward the receiving space 51 (Figs 5 and 6 show 31ins and 32ins have a flat and planar surface, i.e., smooth, facing toward the receiving space).
Regarding claim 36, modified Gondo teaches the bending tool as claimed in claim 5 (Figs. 5-6).
However, Gondo fails to explicitly teach wherein the second protective layer is manufactured from a material with a hardness which is less than a hardness of steel.
Sperrer teaches a bending press (Abstract, Fig 1) wherein a protective layer is manufactured from a material with a hardness which is less than a hardness of the steel (Fig. 5; Para. [0045]; insulating means 69 is provided to protect components from each other in the bending press and is manufactured from mica, which has a hardness less than steel).
It would have been obvious to substitute the insulating layer of Gondo with the insulating layer of Sperrer as these components and their functions were well known in the art and a person of ordinary skill in the art could have substituted each of these known elements for another with the predictable result of providing a protective and insulating layer between components that could damage each other.  It is noted that substituting the insulating layer of Gondo with the insulating layer of Sperrer results in the second protective layer being manufactured from a material with a hardness which is less than a hardness of the steel.
Regarding claim 37, modified Gondo teaches the bending tool as claimed in claim 36 (Figs. 7-11), wherein at least one of: the material of the second protective layer is a self-restoring material; and/or the material of the second protective layer is chosen from the group comprising: epoxy; plastics; hot melts; and organic or inorganic substances (the material must be an organic or inorganic substance).
Regarding claim 38, modified Gondo teaches the device as claimed in claim 36 (Figs. 5 and 6), wherein the second protective layer is provided with a smooth top layer facing toward the receiving space (Figs 5 and 6 show 31ins and 32ins have a flat and planar surface, i.e., smooth, facing toward the receiving space).
Claim 25, 26, and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA (EP 1 600 256 A1 and EP 1 864 752 A1 disclosed on page 1, lines 6-7) in view of Gondo.
Regarding claim 25, Applicant Admitted Prior Art (AAPA) teaches a method for manufacturing a device for securing a bending tool, comprising the steps of: a) forming a receiving space in a securing body for receiving an engaging part of the tool, and b) arranging a locating and/or communication unit in or close to the receiving space for locating and/or communicating with the tool (P. 4, Lns. 17-22; “[b]oth of the above-mentioned earlier patent specifications of applicant already implicitly describe a method for manufacturing a device for securing a tool… comprising the steps of forming a receiving space… and arranging means in or close to the receiving space for locating and/or communicating with the tool”).
However, AAPA fails to explicitly teach further comprising the step of arranging a first protective layer at least partially separating the locating and/or communication unit from the receiving space, wherein the first protective layer is configured to protect the locating and/or communication unit from being damaged by the tool, the first protective layer leaving exposed at least a part of the locating and/or communication unit, wherein the method further comprises the step of forming a conductive strip on the exposed part of the locating and/or communication unit whereby electrical connection can be made with an electrical contact present on the tool.
Gondo teaches a method of manufacturing a device for securing a tool (Abstract; Figs. 1 and 5-6), further comprising the step of arranging a first protective layer at least partially separating the locating and/or communication unit from the receiving space (Figs. 5 and 6; Paras. [0117] and [0130]; “electrode 31 and each of the holder-oriented detection electrodes 32 are covered with an insulating film”), wherein the first protective layer is configured to protect the locating and/or communication unit from being damaged by the tool (Figs. 5 and 6; Paras. [0145]-[0146]; the insulating film protects the locating/communication unit from being damaged by directly contacting the locating/communication unit of the tool thus preventing electrical damage, and it is noted the insulating layer would protect against some level of physical damage), the first protective layer 31ins, 32ins leaving exposed at least a part of the locating and/or communication unit (Para. [0130; Figs. 5-6; the insulating layers cover holder-oriented power feeding electrode 31 and the holder-oriented detection electrodes 32 while leaving a portion of the circuit board 37 exposed, as shown in Figs.5- 6 in which the top and bottom of the circuit board 37 are not covered by the insulating layers), and
forming a conductive strip on the exposed part of the locating and/or communication unit whereby electrical connection can be made with an electrical contact present on the tool (Para. [0130]; Figs. 5-6; as discussed above, this phrase is interpreted as requiring the conductive strip to be capable of forming an electrical connection with another component, and the top and bottom of the circuit board 37 not covered by the protective layers 31ins, 32ins is interpreted as a conductive strip that is capable of forming an electrical connection with another component and which is formed by leaving the circuit board exposed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method described in AAPA to include the step of arranging a protective layer and forming the conductive strip as taught by Gondo so that the components under the films are protected from undesirable interactions with other components (Gondo, Paras. [0145]-[0146]).
Regarding claim 26, modified AAPA teaches the method as claimed in claim 25 (P. 4, Lns. 17-22).
However, AAPA fails to explicitly teach wherein the step a) comprises the sub-steps of: a1) forming a recess in a wall of the receiving space, and a2) arranging the locating and/or communication unit in the recess, wherein the first protective layer is arranged such that it at least partially closes off the recess.
Gondo teaches a method of manufacturing a device for securing a tool (Abstract, Figs. 1 and 5-6) wherein the step a) comprises the sub-steps of: a1) forming a recess in a wall of the receiving space (Figs. 5, 6, and 9 show that a recess is formed in the wall of the receiving space, which a person of ordinary skill in the art would understand was manufactured using any known manufacturing method), and 
a2) arranging the locating and/or communication unit in the recess, wherein the first protective layer is arranged such that it at least partially closes off the recess (Figs. 5, 6, and 9 show that the locating and/or communicating unit 31, 32 is arranged in the recess).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method described in AAPA to include the steps of forming a recess and arranging the locating and/or communication unit in the recess as taught by Gondo so that the components in the recess are spaced from other parts of the device and the risk of contact or damage is reduced (Gondo, Para. [0144]).
Regarding claim 29, modified AAPA teaches the method as claimed in claim 26 (P. 4, Lns. 17-22).
However, AAPA fails to explicitly teach wherein in step a1) the recess is formed with a depth such that the first protective layer can be arranged recessed therein.
Gondo teaches a method of manufacturing a device for securing a tool (Abstract, Figs. 1 and 5-6) wherein in step a1) the recess is formed with a depth such that the first protective layer can be arranged recessed therein (Figs. 5, 6, and 9 show that the recess is formed such that 31ins and 32ins are arranged in the recess).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method described in AAPA to include the steps of forming a recess in the tool deep enough for the protective layer and locating and/or communication unit fit in it as taught by Gondo so that the components in the recess are spaced from other parts of the device and the risk of contact or damage is reduced (Gondo, Para. [0144]).
Regarding claim 30, modified AAPA teaches the method as claimed in claim 26 (P. 4, Lns. 17-22).
However, AAPA fails to explicitly teach wherein one of: the first protective layer is arranged directly on the locating and/or communication means unit, or the first protective layer is arranged on the locating and/or communication unit by placing a carrier therebetween.
Gondo teaches a method of manufacturing a device for securing a tool (Abstract, Figs. 1 and 5-6) wherein one of: the first protective layer is arranged directly on the locating and/or communication means unit (Figs. 5 and 6; Para. [0130] and [0145]-[0146]; insulating films 31ins and 32ins are positioned on the locating/communication unit 31, 32), or the first protective layer is arranged on the locating and/or communication unit by placing a carrier therebetween.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method described in AAPA to include the step of arranging a protective layer on directly the locating and/or communication unit as taught by Gondo so the insulating layer protects the element from interacting with components it should not touch (Gordo, Paras. [0145]-[0146]).
Response to Arguments
Applicant’s arguments and amendments dated July 29, 2021 with respect to the rejection of claims 21, 27, and 41 under 35 USC 112 have been fully considered and are persuasive, and therefore have been withdrawn. However, the amendments have introduced additional issues under 35 USC 112 as discussed above.
Applicant's arguments and amendments regarding the rejection of claims 1-2, 5-6, 9-11, 13-14, 16-18, 21, 23, 25-30, 33-40, and 42-43 under 35 USC 102 and 103 have been fully considered but they are not persuasive. 
Regarding claims 1, 5, 25 and 27, Applicant argues that “Gondo does not teach a protective layer leaving exposed at least a part of the locating and/or communication unit and a conductive strip formed on the exposed part of the locating and/or communication unit.”  Remarks, PP. 10-11.  Applicant’s arguments have been carefully considered and are not persuasive.  As discussed above, Gondo teaches that the printed circuit board 37 “includes, as internal constituents, the holder-oriented power feeding electrode 31, the holder-oriented detection electrodes 32 and the voltage information extractor 330” (Gondo, Para. [0130]) and thus the locating and/or communication unit has been interpreted to include the printed circuit board of which electrodes are internal constituents.  Further, the printed circuit board 27 has exposed portions not covered by the protective layer, as shown in Figs. 5-6, and these exposed portions may be used to form an electrical connection.  For these reasons, applicant’s arguments are not persuasive.  Further, the claims have been rejected under Bilz which also teaches these features, as discussed above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725